The petition of the plaintiff is subject to general demurrer because the children are not made parties. They are necessary parties to the case. The law of our State recognizes the rights of children to their parents in many ways. It is the duty of the parents to support and educate them. Parents have the right under certain circumstances to maintain actions for the wrongful deaths of their children. The *Page 103 
children inherit from the parents. Certainly the children are the most interested parties in whether or not a decree of a court shall be entered depriving them of their parents. Whoever has an interest in the decree ought, if it is practicable, to be a party. See Gilmore v. Johnson, 14 Ga. 683. A court on application to abrogate adoption must issue citation to the child. See In re. Souers, 135 Misc. 521 (238 N. Y. Supp. 738).
I think the children are necessary parties, and this defect appearing on the face of the petition the same is subject to general demurrer.